Hines, J.,
concurring specially. Section 46 of the act of 1919, *598creating the banking department of this State, does not embrace the payment to a depositor from his funds on deposit in a bank, though made after the insolvency or the contemplated insolvency of the bank, with a view to the preference of one creditor to another, and within three months after the bank was taken oyer by the superintendent of banks for winding up its affairs, if the depositor did not know or have reasonable grounds to suspect the insolvency or contemplated insolvency of the bank and of the intention to prevent the application of the assets of the bank in the manner prescribed in the above act, -or with a view to prefer such depositor over another creditor of the bank. The petition failed to allege such knowledge or reasonable ground to suspect the existence of the facts enumerated, and was properly dismissed upon demurrer.